DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 06/30/2022 has been received and entered into the case record.
Claims 1-2 and 4-14 are amended. 
Claim 3 is canceled.
Claims 1-2 and 4-15 are pending and have been considered on the merits. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 and 4-15  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a composition, comprising isolated extracellular vesicle aggregate complexes from ocular humor, wherein the extracellular vesicle aggregate complexes are present in native ocular humor.”
The specification provides for extracellular vesicle complexes which are native to patients with glaucoma which are not isolated via centrifugation, and additionally shows that the extracellular vesicles are not aggregated in healthy patients native ocular humor (para. 0054-0057). This is reflected additionally in example 7 wherein the EVs show a diffuse pattern in a healthy patient’s ocular humor and Example 11 wherein the glaucoma patients show larger structures called “glaucoma-associated -EV aggregates that are not present in healthy control aqueous humor.”
Therefore the specification does not provide adequate written description for complexes found in the “native ocular humor” of healthy patients and furthermore does not provide adequate written description for producing “isolated” extracellular complexes from native ocular humor of glaucoma patients. 

Claim 1, 2, and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining a composition of extracellular vesicle aggregates from the ocular humor of a subject with glaucoma which are present in the native ocular humor, does not reasonably provide enablement for obtaining a composition of extracellular vesicle aggregates from the ocular humor of any subject which are present in the native ocular humor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

The instant claims recite a composition comprising isolated extracellular vesicle aggregate complexes from ocular humor, wherein the complexes are present in the native ocular humor. The scope of this encompasses any ocular humor of any subject.
The specification provides for extracellular vesicle complexes which are native to patients with glaucoma which are not isolated via centrifugation, and additionally shows that the extracellular vesicles are not aggregated in healthy patients native ocular humor (para. 0054-0057). This is reflected additionally in example 7 wherein the EVs show a diffuse pattern in a healthy patient’s ocular humor and Example 11 wherein the glaucoma patients show larger structures called “glaucoma-associated -EV aggregates that are not present in healthy control aqueous humor.”
Without any guidance towards obtaining EVCs from subjects without glaucoma, undue experimentation would be required in making the composition claimed.
Therefore the instant specification fails to provide any guidance or direction as to how to obtain extracellular vesicle complexes (EVCs) from native ocular humors of healthy patients and furthermore, shows that the level of unpredictability is high of obtaining EVCs from any ocular humor. 
MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkumas (Experimental Eye Research 84 (2007) 209e21).
Regarding claims 1 and 2, Perkumas teaches obtaining exosomes (EV) from a patient with glaucoma’s aqueous body (ocular humor) (p. 210, 2nd paragraph-3rd paragraph). As these EVs are present in the native ocular humor, therefore they would inherently be extracellular vesicle aggregate complexes. 
Regarding claims 4, 6-11, as the aggregates are native to the ocular humor, they inherently have the characteristics of being 360 nm to 1000nm wherein at least 50% of the complexes have a diameter from 360 to 21,0000 nanometers and wherein the aggregates comprise at least 10 EVs.
Regarding claim 5, Perkumas teaches that the extracellular vesicles are exosomes (Abstract).
Thus, the reference anticipates the claimed subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perkumas et al. (Experimental Eye Research 84 (2007) 209e21)) in view of Hoboro (July 2017. Vibrational Spectroscopy 91: 31-45) and Wu et al. (Analyst. 2015 October 7; 140(19): 6631–6642)
Regarding claims 1 and 2, Perkumas teaches obtaining exosomes (EV) from a patient with glaucoma’s aqueous body (ocular humor) (p. 210, 2nd paragraph-3rd paragraph). As these EVs are present in the native ocular humor, therefore they would inherently be extracellular vesicle aggregate complexes. 
Regarding claims 4, 6-11, as the aggregates are native to the ocular humor, they inherently have the characteristics of being 360 nm to 1000nm wherein at least 50% of the complexes have a diameter from 360 to 21,0000 nanometers and wherein the aggregates comprise 
Regarding claim 5, Perkumas teaches that the extracellular vesicles are exosomes (Abstract).
Regarding claim 12 and 13, these references do not discuss adding a fixative or crosslinker to the aggregates of EVs. 
Hoboro et al. teaches that many fixation methods are known in the art and their actions can be crosslinking as well such as aldehyde-based fixatives (p. 32, 2nd and 3rd paragraphs).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to utilize crosslinking fixatives as taught by Hoboro et al. with the EV complexes of Perkumas et al. with a reasonable expectation of success. An artisan would be motivated to do so in order to image the EVs by fixatives known in the art (p. 32, 2nd and 3rd paragraphs).
Regarding claim 14 and claim 15, while Hoboro et al. teaches that formaldehyde and glutaraldehyde mix is a common fixative for transmission electron microscopy, the references do not teach utilizing a buffered saline solution for the exosomes. As taught by, Wu et al. teaches that when utilizing transmission electron microscopy for exosomes, the exosomes are resuspended in DPBS (buffered saline) containing 2% para-formaldehyde. Therefore an artisan would inherently utilize a buffered saline with the aldehyde in order to image the exosomes as it is known in the art to dilute the formaldehyde with buffered saline. Additionally, buffered saline is broadly considered a drug excipient and therefore, the limitation of claim 15 is addressed.
Therefore the invention would be prima facie obvious to one of ordinary skill in the art.




Response to Arguments
The Declaration under 37 CFR 1.132 filed with Applicant’s Arguments on 06/30/2022 has been considered and the rejections have been modified in light of the amendments made which reflect the contents of the affidavit. The evidence is insufficient in overcoming the newly modified rejections set forth in the current office action.
Applicant’s Declaration provides further discussion from James Mitchell about the present invention. The Declaration states that the extracellular aggregate complexes are present in native ocular humor and are isolated without the utilization of ultracentrifugation as seen in Examples 8, 9, 10, 11, 13, and 15. 
Although, this declaration would have addressed the 103 rejection which utilizes ultracentrifugation and additionally points to the specification (para. 0019) which has examples of obtaining these complexes via ultracentrifugation as previously set forth, the claims are newly amended which facilitate a new grounds of rejection wherein the rejections have been modified to address obtaining complexes from the native ocular humor.
Applicant’s arguments with respect to the utilization of Linares as a reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/TAEYOON KIM/             Primary Examiner, Art Unit 1631